Norval, C. J.,
dissenting.
I dissent for the reasons stated in the majority opinion in State v. Moores, 55 Nebr., 480. Furthermore, the correctness of the decision in that case is not questioned or raised in the brief of counsel for either party, in this litigation, and this court has repeatedly ruled that questions not raised in the brief are waived. Peaks v. Lord, 42 Nebr., 15; Madsen v. State, 44 Nebr., 631; Erck v. Omaha Nat. Bank, 43 Nebr., 613; Johnson v. Gulick, 46 Nebr., 817; Wood Mowing & Reaping Machine Co. v. Gerhold, 47 Nebr., 397. The opinion of the majority establishes a bad precedent in deciding a question not raised or argued by counsel.
The power of the legislature over municipal corporations, in the absence of constitutional restrictions, is unlimited, except so far as they are invested with rights incident to a private corporation. David v. Portland Water Committee, 14 Ore., 98.
A city is merely a revocable agency instituted by the state for the purpose of carrying otit in detail the objects of government. Coyle v. McIntire, 7 Houston [Del.], 44.
The establishment of a board of police commissioners is not unconstitutional on the ground of interference with the right of the city to local self-g'overnment, so far as the appointment of a chief of police by said commissioners is concerned, since a police officer does not perform a purely municipal, but a state duty. City of Newport v. Norton, 50 L. R. A. [R. I.], 330.
The right of a town to regulate its own finances and affairs superior to all legislative control, is not among the rights and privileges “derived from our ancestors,” to “define, secure, and perpetuate” which existed when the constitution of Connecticut was adopted, and to which its preamble refers. State v. Williams, 68 Conn., 131. See, also, People v. Draper, 15 N. Y., 532.
People v. Hurlbut, 24 Mich., 44, is a construction of an express provision of the state constitution.
The separate opinion of Judge Cooley in the case last cited, seems not to agree with the doctrine laid down in his work, Constitutional Limitations. Compare 34 Mich., ':;'93-*113, and Cooley, Constitutional Limitations [6th ed.], 337.
The reasoning adopted by courts and text-writers, who uphold the doctrine of municipal self-government, would seem to have been derived from Rousseau’s Contra Social or Lewis Cass’s theory of popular sovereignty. See Maine, Ancient Law, pp. 89, 90. — Reporter.